In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00389-CV

P.C. AS NEXT FRIEND OF C.C., A               §    On Appeal from the 352nd District
MINOR, Appellant                                  Court
                                             §
                                                  of Tarrant County (352-303940-18)
V.                                           §
                                                  August 26, 2019
                                             §
E.C., Appellee                                    Opinion by Chief Justice Sudderth


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant P.C. as next friend of C.C., a Minor, shall

pay all of the costs of this proceeding, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Bonnie Sudderth_______________
                                           Chief Justice Bonnie Sudderth